DETAILED ACTION
	This office action is in response to the amendment filed March 1, 2021.  In accordance with this amendment, claims 1, 6, and 8 have been amended, while claim 7 has been canceled. 
Claims 1-6 and 8-12 are pending and now in condition for allowance.  Note that claims 13-20 (non-elected without traverse November 9, 2020) have been formally canceled by Examiner’s Amendment.  Claim 1 is the sole allowed independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20, directed to a Group non-elected without traverse on November 9, 2020.   Accordingly, claims 13-20 have been canceled in the attached Examiner’s Amendment.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 13-20 are now canceled), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected (without traverse on November 9, 2020) claims 13-20 must be formally canceled to pass this application to allowance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 13-20 (Canceled).















Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.  Claim 1 is the sole independent claim, and has been amended into condition for allowance on March 1, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Bonthron US ‘813; Rohde US ‘340) does not expressly teach, or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 on March 1, 2021.  In particular, the express and exact functional language in which the “first phase tuner” and “second phase tuner” are driven and implemented (as amended in claim 1) is not expressly taught by the prior art of record.  Additionally, without any clear evidentiary support in the record, the PTO did not grant an Examiner unlimited authority (via KSR v. Teleflex, 127 S.Ct. 1727 (2007)) to simply create obviousness rejections for functional language.  The Examiner is thus unable to present a prima facie case of obviousness (under 35 U.S.C. 103) for amended claim 1 based on the current record.  Claims 2-6 and 8-12 are also allowed at least based on their dependency from claim 1.]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-12), filed March 1, 2021, with respect to the claim amendments to at least independent claim 1, have persuasive.  Based on the clarifying and narrowing amendments of independent claim 1, all claim rejections under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 (mailed December 1, 2020) have been withdrawn.  Claims 1-6 and 8-12 now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 2, 2021